DETAILED ACTION
Claims 1-2 are pending and currently under review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The recitations of formula (1) include a symbol 󠄄󠄄.  It appears that this symbol denotes that a character/variable used by applicant has not been recognized in the instant specification.  The examiner suggests amending the specification to avoid using the aforementioned character/variable.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Independent claim 1 includes a symbol 󠄄󠄄 in lines 22 to 25 (ie. as recited above), which is not recognized in the instant application.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of “a stainless steel comprising…”, and the claim also recites “a chemical composition consisting of…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The examiner interprets the instant claim scope to be open-ended according to broadest reasonable interpretation.  See MPEP 2111.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waeckerle et al. (US 2010/0102910).
Regarding claim 1, Waeckerle et al. discloses an austenitic iron alloy [abstract]; wherein said alloy has a composition as seen in table 1 below [abstract].  The examiner notes that the overlap between the disclosed steel composition of Waeckerle et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Waeckerle et al. does not expressly teach a steel structure meeting formula (1) as claimed.  However, the examiner submits that this feature would have been expected to be present in the iron alloy of Waeckerle et al. as will be further explained below.  Specifically, applicants’ instant specification discloses achieving the claimed steel structure by means of: 1) a cold rolling step at a reduction ratio of 10% to 90%, and 2) a subsequent heat treatment at 900 to 1100 degrees C for 3 to 30 minutes [0073-0075 spec.].  These steps serve to allow migration and subsequent depletion of Cr from an outer layer to achieve a ratio that meets formula(1) as claimed [0073-0074 spec.].  It is noted that the aforementioned upper limit of the reduction ratio of 90% is disclosed by applicant to not materially affect steel properties, and is merely limited by applicants because ratios above 90% are “practically difficult to perform” [0073 spec.].  The steel structure meeting formula(1) as claimed is resultantly taught by applicant to promote formation of a uniform oxide coating film due to the ratio of Cr in the steel outer layer [0023 spec.].

Therefore, since Waeckerle et al. discloses an overlapping alloy composition and a manufacturing method of manufacturing that closely resembles the inventive manufacturing method, similar structural properties meeting the limitations of formula (1) would have been expected in the alloy of Waeckerle et al. absent concrete evidence or reasoning to the contrary.  See MPEP 2112.
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Waeckerle et al. (wt.%)
Overlap (wt.%)
C
0.03 – 0.25
0 – 2
0.03 – 0.25
Si
0.01 – 2
0.02 – 2
0.02 – 2
Mn
0 – 2
0.01 – 6
0.01 – 2

0 – 0.04
0
0
S
0 – 0.01
0
0
Cr
10 – 22
Greater than 0.02
10 – 22
Ni
30 – 40
24 – 36
30 – 36
Al
2.5 – 4.5
Al+Ti: 0 – 3
2.5 – 3
Nb
0.01 – 3.5
Nb+Zr: 0 – 0.5
0.01 – 0.5
N
0 – 0.03
0
0
Ca
0.0005 – 0.05
Ca+Mg: 0 – 0.02
0 – 0.02
Mg
0.0005 – 0.05


Ti
0 – 0.2
Al+Ti: 0 – 3
0 – 0.2
Mo
0 – 0.5
0 – 8
0 – 0.5
W
0 – 0.5
V+W: 0 – 6
0 – 0.5
Cu
0 – 0.5
Greater than 0.1
0.1 – 0.5
V
0 – 0.2
V+W: 0 – 6
0 – 0.2
B
0 – 0.01
0 – 0.006
0 – 0.006
Fe & Impurities
Balance
Balance
Balance


Regarding claim 2, Waeckerle et al. discloses the alloy of claim 1 (see previous).  The examiner notes that the previous B inclusion amount of Waeckerle et al. further overlaps with that of the instant claim, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734